Exhibit 23.2 DATE: March 10, 2011 OUR REF: TO: PricewaterhouseCoopers FROM: Tel Aviv RE:Consent Bay Heart Ltd. CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Forms S-8, (File No. 333-61895, File No. 333-55970) and Forms S-3, ( File No. 333-140968 , File No. 333-140969 and , File No. 333-140974) ofour report datedJanuary 26, 2011 relating to the financial statements of Bay Heart Ltd. which appears in this Form 10-K of Ampal – American Israel Corporation . Signed by: Brightman Almagor Zohar & Co. Certified Public Accountants Haifa, Israel, March 10, 2011
